Citation Nr: 1307671	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  06-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lung disorder, variously characterized as chronic bronchitis and chronic obstructive pulmonary disease (COPD), including as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2005 rating decision, by the Phoenix, Arizona, Regional Office (RO), which denied service connection for a lung condition, claimed as lung failure and lung infection.  The Veteran perfected a timely appeal to that decision.  

In March 2011, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing has been associated with the claims folder.  

In May 2011, the Board remanded the case for additional development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in September 2012.  As discussed below, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran presumably had exposure to Agent Orange based upon his service in the Republic of Vietnam during the Vietnam Era.  

2.  The Veteran's current lung disorder, diagnosed as COPD and empyema, was first manifested many years after his military service, and is not shown to be casually linked to any incident of service, including any exposure to herbicides in the Republic of Vietnam.  


CONCLUSION OF LAW

A lung disorder, diagnosed as COPD and empyema, was not incurred in or aggravated by service, and such may not be presumed to have been so incurred including as secondary to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in February 2005 from the RO to the Veteran which was issued prior to the RO decision in October 2005.  Additional letters were issued in September 2006 and June 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided a rationale for his conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding the issue decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The records reflect that the Veteran entered active duty in January 1971.  His DD Form 214 indicates that his military occupational specialty was as a Motor Trans. Operator.  It also indicates that the Veteran was awarded the National Defense Service Medal, the Vietnam Service Medal w/3 Bronze Service Stars, and the Republic of Vietnam Campaign Medal.  An enlistment examination, dated in December 1970, was negative for any complaints or findings of a lung disorder; a chest x-ray was normal.  During a Class III physical in April 1971, it was noted that the Veteran had been hospitalized for 4 days for treatment of bronchitis the week prior to the examination; however, clinical evaluation of the lungs and chest was normal.  The separation examination, conducted in October 1973, was negative for any complaints or findings of a lung disorder; a chest x-ray was negative.  

The Veteran's claim for service connection for a lung disorder (VA Form 21-526) was received in January 2005.  At that time, the Veteran claimed that lung problems began in 1985 and that he began receiving treatment for lung problems that year.  Submitted in support of the Veteran's claim were treatment reports from Good Samaritan Regional Medical Center dated in February 2001.  These records indicate that the Veteran had a history of pneumonia for two weeks; a CT scan of the thorax with contrast, performed in February 2001, revealed a right sided-pneumonia and empyema.  On February 14, 2001, the Veteran was admitted to the hospital with a diagnosis of empyema necessitatis of the right side; he underwent a right redo thoracotomy with drainage of subcutaneous abscess and right empyema.  The Veteran tolerated the procedure without difficulty.  

In October 2005, the VAMC in Brecksville reported that records showed that the Veteran had an Agent Orange examination at the VA medical facility in Wade Park on November 21, 1984 and that his records were subsequently transferred to Wade Park.  However, the VA medical facility in Wade Park did not have any record of appointment for the Veteran.  In March and April 2009, Washoe Medical Center and Mercy North Hospital both indicated that records dated more than 10 years ago were destroyed.  

Received in December 2008 were treatment reports from the Arizona Department of Corrections, dated from September 2005 to October 2008.  These records show that the Veteran received ongoing clinical attention and treatment for symptoms of a lung disorder.  A new arrival initial examination, dated in October 2005, noted a history of status post partial right lung resection.  Among the records is a request for a chest x-ray in April 2008; it was noted that the Veteran had a 40 year smoking history and he was complaining of weight loss.  The chest x-ray revealed no evidence of an active pulmonary parenchymal or pleural disease process.  There was no evidence of active tuberculosis; and, stable appearing post inflammatory scarring was noted in the right lower lung fields.  

Received in July 2010 were VA progress notes dated from January 2010 to July 2010, reflecting treatment for exacerbation of bronchitis.  

At his personal hearing in March 2011, the Veteran indicated that he was stationed in Chu Lai, Vietnam; he was attached to the Americal Division.  The Veteran related that he was subsequently transferred to Canto Airfield in the Mekong Delta.  He was a helicopter crew chief and mechanic.  The Veteran explained that they lived in a makeshift compound built out of plywood and ammo cans; he noted that they lived right at the end of the flight line, which placed them approximately 100 yards off the wire.  The Veteran reported that they continuously defoliated the areas to make sure that they could see everything with the nighthawk shifts crawling through the wires.  The Veteran maintained that they were constantly being bombarded with the defoliating material.  The Veteran did not recall being hospitalized in March 1971; he did report seeking treatment at the VA medical center in Brecksville in 1975, shortly after being discharged from service.  The Veteran stated that he has been in and out of hospitals for his lung condition; however, he has not had anything major happen since 2001.  

The Veteran was afforded a VA examination in December 2011.  At that time, the Veteran reported having had problems with his lungs his entire life after getting out of service.  The Veteran noted that he began requiring hospitalization in 1976 for his lung condition when he experienced a collapsed lung requiring chest tube placement.  The Veteran reported undergoing a right lung lobectomy around 1977; he stated that he later experienced a lung infection in 2001, which required surgical drainage with IV antibiotics and hospitalization.  The Veteran also noted that he has experienced numerous episodes of bronchitis over the years requiring antibiotic treatment.  The Veteran indicated that he was stationed in the Republic of Vietnam for 9 months in 1971 to 1972 with duties as a door gunner for UH1 stationed in Chu Lai.  The Veteran denied any significant familial pulmonary history.  The Veteran noted that he began smoking in Vietnam and he has continued smoking approximately 8 cigarettes per day.  He stated that he was currently using inhalers; he denied any other treatment for his lung or breathing condition.  The Veteran indicated that he experiences intermittent daily coughing which he notes is at times productive of whitish mucus with bubbles and small to moderate amounts.  

Following a physical examination, the Veteran was diagnosed with COPD and empyema, right pleural.  The examiner stated that, in consideration of the fact that the Veteran's COPD is as a result of chronic and heavy cigarette smoking and with the conflicting evidence from the Veteran in regard to when he began smoking, he was obliged to opine that the Veteran's COPD is not related to his military service nor is it otherwise related to the Veteran's service including his presumed exposure to Agent Orange in service.  In the matter of the Veteran's history of spontaneous pneumothorax and history of empyema in consideration of the fact that there is no evidence to suggest any indication of pneumothorax or empyema as a result of disease, event or injury in military service and in consideration of the fact that he knew of no relationship of the entities to exposure to Agent Orange, the examiner stated that he was obliged to opine that those conditions are not related to or the result of clinical onset or any event, disease or injury during military service, and further are not otherwise related to the Veteran's service, including his exposure to Agent Orange in service.  With respect to the Veteran's four days of hospitalization for treatment of bronchitis in March 1971, the examiner explained that bronchitis occurs frequently in individuals who are confined in groups such as military training as with this case for the Veteran; therefore, it does not reflect definite evidence that the Veteran's COPD with current lung condition was symptomatically or otherwise a manifest on active duty.  Furthermore, the thoracotomy performed on the Veteran post military service and the Veteran's treatment for bronchitis post military service provided no evidence of any relationship to the Veteran's military service or his presumed exposure to Agent Orange in service.  


III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  

Additionally, a veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service.  When such a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which disorders have been shown to be caused by exposure to herbicides, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a) (6), 3.309(e) (2012).  A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

The evidence reflects that the Veteran served in the Republic of Vietnam from July 1971 to April 1972, during the Vietnam Era.  As such, in-service exposure to herbicides or Agent Orange is presumed.  38 C.F.R. § 3.307.  However, the Board notes that neither COPD or empyema is listed as being presumptively associated with exposure to Agent Orange or herbicides under 38 C.F.R. § 3.309(e).  There is a presumption of service connection for respiratory cancers, but this does not extend to COPD, empyema or other lung disease.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a) (6), 3.309(e) (2012).  
The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other respiratory disabilities.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of respiratory disability other than cancer.  See Notice, 75 Fed. Reg. 32540, 32548 (2010).

The Board has considered whether service connection is otherwise warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In this regard, the Board notes that the service treatment records are negative for any findings of a chronic lung disorder.  While the service treatment records indicate that the veteran was hospitalized and treated for bronchitis in March 1971, the separation examination in October 1973 was negative for any complaints or findings of a pulmonary disease; a chest x-ray was reported to be negative.  More specifically, the clinical evaluation of the lungs and chest were normal.  The post service clinical evidence documents a chronic lung disorder in 2001.  There reportedly are earlier records that are unavailable and the Veteran maintains that he began requiring hospitalization for his lung condition as early as 1976.  However, when he filed his claim for compensation in 2005, he pointed to 1985 as the date of the onset of lung disability and the first post service treatment.  The Veteran's subsequent claim that lung problems began almost 10 years earlier is not credible.  The Veteran has also been inconsistent in describing when he began smoking and is not shown to be a reliable historian.  There is no reliable evidence in the record to show any diagnosis of a chronic lung disorder until February 2001, approximately 27 years after the Veteran's service.  Furthermore, no physician has ever attributed the Veteran's lung disorder to active military service, despite his contentions to the contrary.  

Following examination of the Veteran and a review of the claims folder in December 2011, the VA examiner stated that the Veteran's COPD is not related to his military service nor is it otherwise related to the Veteran's service including his presumed exposure to Agent Orange in service.  The examiner also stated that there is no evidence to suggest any indication of pneumothorax or empyema as a result of disease, event or injury in military service; and, in consideration of the fact that he knew of no relationship of the entities to exposure to Agent Orange, the examiner opined that those conditions are not related to or the result of clinical onset or any event, disease or injury during military service, and further are not otherwise related to the Veteran's service, including his exposure to Agent Orange in service.  With respect to the Veteran's four days of hospitalization for treatment of bronchitis in March 1971, the examiner explained that bronchitis occurs frequently in individuals who are confined in groups such as military training as with this case for the Veteran; therefore, it does not reflect definite evidence that the Veteran's COPD with current lung condition was symptomatically or otherwise a manifest on active duty.  Moreover, this examiner was clearly aware of the Veteran's history of smoking.  The examiner clearly felt that smoking was the most likely cause of the disability.  Ultimately, after consideration of the Veteran's history, the examiner concluded that there was no evidence to support the Veteran's contention that his current lung conditions began in service.  

The Veteran contends that he has a current lung disorder as the result of his active duty service.  The Veteran is competent to describe pulmonary symptoms and when they began, but he is not a reliable historian and his claim of continuous symptoms since service is not credible.  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Board has considered his lay assertions but ultimately places more weight on the aforementioned December 2011 VA opinion for the reasons discussed above.  

Therefore, as the most probative medical opinion of record on the matter specifically indicates that the Veteran's clinical manifestations of COPD and empyema were not caused by or the result of active duty, including exposure to Agent Orange, the Veteran's claim fails.  See Shedden, supra.  

Finally, to the extent that any of the Veteran's disabilities may be related to his extensive history of tobacco use, including while in service, service connection for disability on the basis that it is attributable to the use of tobacco products during active service is prohibited by law.  38 U.S.C.A § 1103(a) (West 2002); 38 C.F.R. § 3.300(b) (2012).  

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a lung disorder, including COPD and empyema, and the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49(1990).  


ORDER

Service connection for a lung disorder, including COPD and empyema, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


